COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                    NO. 02-13-00412-CV


 In re Ross Mandel and Lea Mandel           §    Original Proceeding

                                            §    From the 431st District Court

                                            §    Of Denton County (2011-0490-431)

                                            §    October 2, 2014

                                            §    Opinion by Justice Gardner



                                       JUDGMENT

      This court has considered relators’ petition for writ of mandamus and is of the opinion

that the petition should be dismissed as moot. Accordingly, relators’ petition for writ of

mandamus is dismissed as moot.

    It is ordered that relators pay all costs of this proceeding.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By ___/s/ Anne Gardner_________________
                                       Justice Anne Gardner